PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/583,366
Filing Date: 1 May 2017
Appellant(s): Urquhart, Jonathan, Neal



__________________
Jason A. Murphy (63,423)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 15 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Applicant argues that the rejection of claim 1 as being obvious over Tudor et al. (US 6,062,492) in view of Hiemer et al. (US 2013/0112778) should be withdrawn because first, Tudor does not disclose a dispense valve that atomizes the fluid being dispensed, and second, Tudor teaches away from a combination with Hiemer.  
In response to Applicant’s first argument, it is noted that claim 1 recites only the functional limitation “to atomize the mixed fluids exiting the outlet of the mixer”, which requires that the structure of Tudor is capable of performing the function of atomization.  As explained in the Final Rejection (see p. 3, ln. 13-15 and p. 3, 18-23-p. 4, ln. 1-2) of 15 May 2020, Tudor is interpreted as being capable of atomizing “the mixed fluids exiting the outlet of the mixer” since it can be supplied with a high pressure source of air.  Further, the valve disclosed by Tudor can be supplied with liquids having different properties, such as lower viscosity, and at higher pressures, which will further affect the characteristics of the mixed fluids exiting the outlet of the mixer.  For example, providing fluids of lower viscosity at higher pressure and providing air at a higher pressure will tend toward atomizing the mixed fluids upon discharge.  Therefore, the valve disclosed by Tudor is interpreted to be capable of performing the recited function “to atomize the mixed fluids exiting the outlet of the mixer”.  
In response to Applicant’s second argument, it is noted that the proposed modification of Tudor in view of Hiemer is only to the location of the fluted surface, not to the geometry or dimensions of the flutes or to replacing the entire air cap of Tudor with the air cap of Hiemer.  In particular, Hiemer 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CODY J LIEUWEN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753            
/ERIC J ROSEN/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.